196 F.2d 220
LEAGUE OF WOMEN VOTERS OF UNITED STATES, a Corporation, Appellantv.ALLEGHENY COUNTY LEAGUE OF WOMEN VOTERS, a Corporation.
No. 10681.
United States Court of Appeals Third Circuit.
Argued April 24, 1952.Decided May 13, 1952.

Albert E. Arent, Washington, D.C.  (Milton M. Gottesman, Washington D.C., Donald S. Willner, Posner, Berge, Fox & Arent, Washington, D.C., Harold Smith Haller, Pittsburgh, Pa., on the brief), for appellants.
Ella Graubart, Pittsburgh, Pa.  (Patterson, Crawford, Arensberg & Dunn, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this suit by the plaintiff, a corporation of the District of Columbia, for an injunction to restrain unfair competition arising out of the use by the defendant, a corporation of Pennsylvania, of the name 'League of Women Voters' the district court found as a fact that 'the amount in controversy does not amount to $3,000.'  Concluding that it accordingly did not have jurisdiction the court dismissed the complaint and the plaintiff took the present appeal.  The plaintiff asserts that the value of its name and good will is involved but offered no evidence which would support a finding that their value was $3,000 or more.  We, therefore, cannot hold that the court's finding of fact with respect to the amount in controversy was clearly erroneous.  It follows that the complaint was rightly dismissed for want of jurisdiction.


2
The judgment of the district court will be affirmed.